TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00541-CR



                             Florentino Richard Gonzales, Appellant

                                                    v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
         NO. CR2012-598, HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                                              ORDER


PER CURIAM

                Appellant’s brief on appeal was originally due on November 30, 2016. On counsel’s

motions, the deadline for filing was extended to February 16, 2017. Appellant’s counsel has now

filed a third motion, requesting that the Court extend the time for filing appellant’s brief an

additional 45 days. We grant the motion for extension of time and order appellant to file a brief no

later than March 28, 2017. No further extension of time will be granted and failure to comply with

this order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of

the Texas Rules of Appellate Procedure.

                It is so ordered this 24th day of February, 2017.



Before Chief Justice Rose, Justices Field and Bourland